DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trepagnier et al.( US 2007/0219720)
Regarding Claims 1, 9, 11 and 16. Trepagnier  teaches a method for detecting an obstruction, the method comprising(abstract) (processor, controller: 24: fig. 2):
receiving three-dimensional data for a road segment, wherein the three- dimensional data comprises point cloud data positioned above a ground plane of the road segment([0144]);
defining a plurality of cells based on the point cloud data, wherein each cell of the plurality of cells is associated with either an occupied status (cluster of data points deviated from the center of the road 80: [0152]) or a not-occupied status based on a concentration of the point cloud data(cluster of data points in the center of the road 80: [0152]);
creating a one-dimensional line segment   for the road segment using the defined occupied and not-occupied statuses for each cell (82: fig. 11-13)
identifying the obstruction when a series of consecutive cells of the plurality of cells is defined with the occupied status (22: figs. 11-13; supported by Gonzalez,s(US 10,108,867) 806 fig. 17).
a map database configured ([0073-[0074])to store the obstruction determined based on a series of consecutive cells of the plurality of cells is defined with the occupied status(22: figs. 11-13; supported by Gonzalez,s(US 10,108,867) 806 fig. 17)(as cited in claim 11).

Regarding Claim 9. Trepagnier  further teaches matching the data points with location data within the plane (avigation and control system includes a processor configured to determine the existence and location of the objects in the three dimensional field of view: abstract; 25 : fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trepagnier in view of  Sorenson et al. (US 2016/0356594)

Regarding Claims 2 and 17. Trepagnier further teaches storing the detected obstruction  the road segment in a map database([0073-[0074]).
Trepagnier silent about  storing the detected obstruction above the road segment in a map database.
However, Sorenson teaches storing the detected obstruction above the road segment in a map database ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Trepagnier, storing the detected obstruction above the road segment in a map database, as taught by Sorenson, so as to  detect if the height of the overhead object in compact and inexpensive way.

Claim(s) 3-4, 7-8, 10, 12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trepagnier in view of Hegemann et al. (US  2014/0218481)

Regarding Claim 3. Trepagnier silent about the obstruction is an overhead bridge or a tunnel ceiling.
However, Hegemann teaches the obstruction is an overhead bridge or a tunnel ceiling (figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Trepagnier, the obstruction is an overhead bridge or a tunnel ceiling, as taught by Hegemann, so as to  precise determination of the dimension and shape of an entrance surface in compact and inexpensive way.

Regarding Claims 4, 12 and 18. Trepagnier silent about identifying data points of the point cloud data positioned within a corridor positioned above a ground plane.
However, Hegemann teaches identifying data points of the point cloud data positioned(a-f: fig. 1) within a corridor positioned above a ground plane (g: fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Trepagnier, identifying data points of the point cloud data positioned within a corridor positioned above a ground plane, as taught by Hegemann, so as to  precise determination of the dimension and shape of an entrance surface in compact and inexpensive way.

Regarding Claims 7 and 15. Trepagnier silent about the corridor is a volume between a lower plane positioned parallel with the ground plane and an upper plane positioned parallel with both the ground plane and the lower plane.
However, Hegemann teaches the corridor is a volume (bridge) between a lower plane positioned parallel with the ground plane and an upper plane positioned parallel with both the ground plane and the lower plane(fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Trepagnier, the corridor is a volume between a lower plane positioned parallel with the ground plane and an upper plane positioned parallel with both the ground plane and the lower plane, as taught by Hegemann, so as to  precise determination of the dimension and shape of an entrance surface in compact and inexpensive way.

Regarding Claim 8. Trepagnier silent about comparing depth data of the identified data points within the corridor to identify a presence of a static structure or non-static structure, wherein the projecting of the identified data points onto the plane is conducted only for identified static structures.
However, Hegemann teaches comparing depth data of the identified data points within the corridor to identify a presence of a static structure or non-static structure, wherein the projecting of the identified data points onto the plane is conducted only for identified static structures ([0010]-[0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Trepagnier, depth data of the identified data points within the corridor to identify a presence of a static structure or non-static structure, wherein the projecting of the identified data points onto the plane is conducted only for identified static structures, as taught by Hegemann, so as to  precise determination of the dimension and shape of an entrance surface in compact and inexpensive way.

Regarding Claim 10. Trepagnier silent about a number of the series of consecutive cells corresponds to at least a predetermined longitudinal distance.
However, Hegemann teaches a number of the series of consecutive cells corresponds to at least a predetermined longitudinal distance([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Trepagnier, a number of the series of consecutive cells corresponds to at least a predetermined longitudinal distance, as taught by Hegemann, so as to  precise determination of the dimension and shape of an entrance surface in compact and inexpensive way.

Claim(s) 5-6, 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Trepagnier in view of Hegemann, as applied on claim 4, further in view  of Gonzalez et al .( US 2018/0307921)

Regarding Claims 5, 13 and 19. Trepagnier silent about projecting the identified data points onto a plane; and detecting the obstruction based on a concentration of point cloud data positioned within the plurality of cells of the plane.
However, Gonzalez teaches projecting the identified data points onto a plane (820: fig. 17-18);
 and detecting the obstruction based on a concentration of point cloud data positioned within the plurality of cells of the plane (802, 804: figs: 17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Trepagnier, projecting the identified data points onto a plane; and detecting the obstruction based on a concentration of point cloud data positioned within the plurality of cells of the plane, as taught by Gonzalez, so as to  precise  improvement to object classification in compact and inexpensive way.

Regarding Claims 6 and 14 and 20. Trepagnier silent about removing collected data points of the point cloud data positioned outside of the corridor.
However, Gonzalez teaches removing collected data points of the point cloud data positioned outside of the corridor (LBS filter serves to remove LIDAR data points corresponding to background objects (e.g., ground, sky, buildings, etc.) and retain LIDAR data points corresponding to foreground objects, which are more likely to include objects of interest such as pedestrians, bicycles, vehicles, etc:[0156]; fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Trepagnier, removing collected data points of the point cloud data positioned outside of the corridor e, as taught by Gonzalez, so as to  precise  improvement to object classification in compact and inexpensive way.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Kudrynski et al .( US 2018 / 0202814) disclose improved positioning accuracy relative to a digital map are disclosed, and which are preferably used for highly and fully automated driving applications, and which may use localisation reference data associated with a digital map. A vehicle localization is obtained by comparing real time depth map acquired by a sensor associated to the vehicle to a depth map associated to a digital map. The depth maps are indicative of an environment around the vehicle. Longitudinal and lateral offsets of the vehicle with respect to the digital map are determined. The invention further extends to methods and systems for the generation of localisation reference data associated with a digital map.
b) Douillard et al .( US 10,509,947) disclose a projection shape and converted for image analysis. In some examples, the multi-dimensional data may include data captured by a LIDAR system for use in conjunction with a perception system for an autonomous vehicle. Converting operations can include converting three-dimensional LIDAR data to multi-channel two-dimensional data. Data points of the multi-dimensional data can be mapped to a projection shape, such as a sphere. Characteristics of the projection shape may include a shape, a field of view, a resolution, and a projection type. After data is mapped to the projection shape, the projection shape can be converted to a multi-channel, two-dimensional image. Image segmentation and classification may be performed on the two-dimensional data. Further, segmentation information may be used to segment the three-dimensional LIDAR data, while a rendering plane may be positioned relative to the segmented data to perform classification on a per-object basis.
c) HOribe (US 2007/0073484) disclose a front image taking device uses a laser scan device to scan an area in front of an automobile to detect an obstacle and a vector representing its displacement over a period of one frame of the scan is obtained by a signal processor. A camera controller predicts from this vector the position of the obstacle at the time of the next frame and sets an image-taking area. A camera obtains a preliminary image of the area and its brightness histogram is obtained by an image processor. The camera controller adjusts the camera according to the histogram such that an image of the area with optimum brightness and contrast is obtained.
d) Ferguson et al.( US 9,145,140) disclose detecting traffic signals and their associated states are disclosed. In one embodiment, an example method includes a scanning a target area using one or more sensors of a vehicle to obtain target area information. The vehicle may be configured to operate in an autonomous mode, and the target area may be a type of area where traffic signals are typically located. The method may also include detecting a traffic signal in the target area information, determining a location of the traffic signal, and determining a state of the traffic signal. Also, a confidence in the traffic signal may be determined. For example, the location of the traffic signal may be compared to known locations of traffic signals. Based on the state of the traffic signal and the confidence in the traffic signal, the vehicle may be controlled in the autonomous mode.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2857